BEICKELL, 0. J.
Traces, or marks, at or near the scene of the crime, indicative of the presence or proximity of the accused, at or about the time of its commission, are admissible as facts, having a tendency to connect him with the crime. Burrill on Cir. Ev. 263. Such traces may be, or often are supposed to be derived from impressions of the person of the accused, or from instruments or objects identified as belonging to him or from fragments or portions of objects there found, corresponding with other portions found or *575known to have been in bis possession. Burrill on Cir. Ev. 263-73. Tbe character of foot prints leading to or from tbe place of the crime, discovered when tbe crime is discovered, and their correspondence with the feet of the accused, or with shoes worn by him, or found in his possession, are received in evidence to identify him as the guilty party or agent. Wharf: Cr. Ev. § 796; Burrell Cir. Ev. 264; Campbell v. State, 23 Ala. 44. The precise point of the objection to the evidence in reference to the footprints seems to have been, that the witness applying the shoes to the tracks could not state the fact of correspondence ; ihat, it is said, was mere matter of judgment or opinion. The correspondence was matter of fact only, to which any witness observing it, could properly testify.—Commonwealth v. Pope, 103 Mass. 440.
The rule regulating the admissibility of evidence of confessions made by a party accused of crime, is simple and well defined; yet, in its application to the varying circumstances of particular cases, there is á great diversity of opinion. As the rule has been most often stated in onr decisions, it is a condition precedent to the admissibility of the confession, that it must be shown prima facie to have been made voluntarily — that is, made without the appliances of hope or fear, without extraneous pressure in either direction from other persons.—Wyatt v. State, 25 Ala. 12; Brister v. State, 26 Ala. 107: Mose v. State, 36 Ala. 211; Aaron v. State, 37 Ala. 106; Bonner v. State, 55 Ala. 242: Miller v. State, 40 Ala. 54. Whether the confession was made voluntarily, and is, of consequence, admissible, it lies in the province of tbe court to determine ; and in determining the question, regard must be had to the age, the intelligence, character, situation, and condition of the accused, and to the circumstances attending him when it was made—Johnson v. State, 59 Ala. 37. The special circumstances of the particular case afford the better test in determining whether the confession was spontaneous, or whether it sprung from hopes excited, or fears alarmed by the words or acts of others.
It is not insisted that there were any promises or persuasions, direct or indirect, employed to induce the accused to make the confessions given in evidence ; nor that threats in words were uttered to extort them. The proposition is, that the situation in which the accused were placed, having; been unlawfully committed to the custody of a large body of men, who without informing them of their purposes, taking them from jail, carried them near to the scene of the murder, the circumstances of themselves were threatening, having an immediate tendency to excite the fears of the accused, importing more imminent-peril to their lives, than would the hard*576est, most hostile threats, expressed in words. It is but seldom that confessions are not made in the presence of threatening circumstances, or under the pressure of calamity, and it is because they are so made, when, for ease or freedom, the man is so easily seduced, as different agitations may prevail, to speak falsehood or truth, that the law presumes against the admissibility of his confessions — presumes that they are not a basis upon which a jury can safely render a verdict. But it is not because the circumstances are threatening, or because calamity is pressing, that confessions can be excluded. The pressure of the circumstances must be employed to excite hope or to alarm fear, before it can be said that the confession,- made while they exist, is involuntary.—Cody v. State, 44 Miss. 337; Rice v. State, 47 Ala. 38; Aikin v. State, 35 Ala. 399; Mose v. State, 36 Ala. 211. The existence of such circumstances, when they have not been employed to induce or to extort the confession, affects its credibility, not its admissibility.
The taking of the prisoners from the jail was unlawful, but it was not for the purpose of doing them bodily harm, nor for the express purpose of obtaining confessions from them. There were no promises made, nor persuasions resorted to, nor threats uttered, which were calculated to induce them to speak of their connection with the murder. ' Excepting the taking them from jail and carrying them to the vicinity in which the murder was committed, there was nothing said or done to alarm their fears. So far as it is possible for us to know the state of their minds, they had not hope of advantage or benefit from confessing, or fear of present, impending peril, if they remained silent. They manifested no want of self-possession, and of their own volition, without solicitation, proposed a private interview with persons known to them, and of-their own selection. The interview was had, apart from the company which had collected, and the confessions were made. In the presence of such evidence of spontaneity, and in the absence of all evidence of extraneous pressure, the confessions could not properly have been excluded from the consideration of the jury. Confessions can not be excluded from the consideration and scrutiny of the jury, unless it appears they were induced by the hope of tempqral benefit, ox-extorted by the fear of personal injury, excited in the mind of the accused by some one who had, or may be reasonably and fairly supposed to have had, some power or authority to secure to him the promised good, or to avert the threatened evil.—State v. Grant, 22 Me. 171; Commonwealth v. Morey, 1 Gray 461. The threat or inducement must have had reference to the ease, or freedom of the accused, or to the avoidance of the appre*577hended peril, and must be such as would lead him to acknowledge guilt of an offense he never committed?—2 Lead. Cr. Cas. 188. Then they are excluded, not because of the wrong done the accused, but because he may have been induced by the pressure of hope or fear, to admit facts unfavorable to him, without regard to their truth, in order to obtain the promised relief, or to avoid the threatened danger. The circumstances in which the accused were placed, may have imported present danger, but there was no promise or assurance given them that they would escape it by confessing the crime. There was no reason for the confession, other than such as may have sprung from their own reflections, their own hopes and fears, in view of these circumstances. It is not protection from these, but protection against the influence of hopes or fears excited by the promises or threats of others, the law affords.
When confessions are admitted by the court, the jury must receive them as competent evidence. It is without their province to reject them as incompetent. But the credibility of the confessions, or the effect or weight to which they are entitled as evidence, it is the province of the jury to determine. In the consideration and determination of these inquiries, they must look to all the facts and circumstances under which the confessions were made — the facts and circumstances which were introduced before the court, if shown to them, and any other facts or circumstances which may be in evidence.—State v. Guild, 5 Halsted 174; Brister v. State, 26 Ala. 107; Bob v. State, 32 Ala. 560; Redd v. State, ante p. 402. Any act, declaration or admission, received as evidence, the jury should take and consider in connection with the circumstances under which it was done or made. If, in view of all the circumstances, the jury are not satisfied that the confessions were made freely, voluntarily, and intelligently; if they believe that they originated from fear of present peril, or hopes of personal benefit, excited by others, supposed — fairly and reasonably supposed — to have the authority to assure the benefit, or to avert the danger; or the confessions are not harmonious and consistent with the other evidence, they should reject them as wanting in credibility, or as not entitled to weight in passing upon the question of guilt or innocence. But although they may regard the confessions as springing from the hopes or fears of the accused unduly excited, yet, if there is evidence corroborating them, or if they are harmonious and consistent with the other evidence, if of their truth they have no reasonable doubt, the confession should be accepted and acted upon by them.—Brister v. State, 26 Ala. 107. Voluntary confessions may be untrue; the *578jury are not bound to- accept them as conclusive and indisputable. It is- only by a comparison of them with any evidence inconsistent with them, that the jury can determine their truth or falsity. Involuntary confessions may be true-, and their truth satisfactorily appears, when they are in- harmony and consistency with all the other evidence in the cause.
The instruction given by the circuit court, that the jury were confined, in passing upon the credibility of the confessions, to other evidence than such as had been introduced before the court to show that they were involuntary, was* erroneous. The same facts and circumstances which were shown to- the court, when- the court was called to pass upon the admissibility of the confessions, were shown to- the jury. These facts and circumstances it was the duty of the jury to-consider in passing upon the credibility of the confessions-.. If in view of these circumstances, the jury were satisfied, the-confessions were constrained bv promises or threats : that-they were not made freely, voluntarily, intelligently, they were not bound to accept them as voluntary confessions. They were bound only to accept them as competent, admissible, evidence, ascertaining their credibility, the effect or weight to which they were entitled, as they ascertained the credibility or effect of any other evidence, introduced for their consideration.—Brister v. State, 26 Ala. 107; Guild v. State, 5 Halstead, 174; Mathews v. State, 55 Ala. 65. The province and duty of the court and of the jury are essentially separate and distinct, and neither can assume the duty or invade the province of the other. The court adjudged the-confessions were prima facie voluntary, and therefore competent and admissible evidence. As competent and admissible evidence the jury were bound to receive them. As incompetent and inadmissible the jury co-uld- not reject them. Bub if the jury were-satisfied the confessions were not made voluntarily, that affected their credibility, and in determining the effect to which they were entitled, it was proper for them to consider whether they were involuntary. For like reasons the court erred in refusing the third, fourth, fifth and sixth instructions requested.
There was no error in the refusal 0-f the first instruction requested. When, as in the present case, there is full evidence of the corpus delicti, independent of the confession of the prisoner, a confession of his criminal agency, if believed by the-jury, will authorize a conviction.—Mathews v. State, 55 Ala. 187. The second instruction requested would have been proper, perhaps, if it had been stated, that in passing upon the credibility of the confessions, the jury could look to the *579fact, that the prisoners bad the opportunity of learning the facts related by them from the statements of others. But that they had "such opportunity, of itself, does not tend to show -that the confessions were not made freely and voluntarily.
For the errors noticed, the judgment must be reversed and the cause remanded. The prisoners will remain in custody until discharged by due course of law.
STONE, J.
On all the questions save one, the entire court concur in the views expressed by our brother, thp Chief Justice. The excepted question is that which relates to-the confessions of the prisoners, made when taken out of the prison.
During the entire history of this court the rulings have been uniform, that before confessions can be received in evidence against any one charged with crime, it must be proven to the court that they were made voluntarily. Prima facie they are inadmissible, and the onus is on the prosecution to prove they were voluntary. This is a condition precedent to their admissibility.—Clark’s Man. § 2480; Porter v. State, 55 Ala. 95; Redd v. State, ante p. 492; Murphy v. The State, 63 Ala. 1. Voluntary is a strong adjective. In the sense here used, it means the free act of the mind, not influenced in the slightest degree by the appliances of hope or fear. Less than this is not voluntary.
In the present case, the testimony shows that no word of inducement, or word calculated to inspire fear, was uttered in the hearing of the accused. But there is another phase of this question. The prisoners were taken from the jail without a semblance of legal authority by a body of forty men acting outside of the law. If they were not taken from the jail by physical force, the sheriff was at least induced to surrender the keys of the prison under a threat that, if he did not, they would have the prisoners any how. The prisoners were then carried seven miles into the country, chained and guarded, to a point near the scene of the murder, where the forty men had increased by additions up to seventy-five. Here the confessions were made. It is said these men were unarmed, and that they had pledged their word to the sheriff that the prisoners should be restored to him unharmed. There is. no testimony that the prisoners were informed of the giving of this pledge. It is said silence was enjoined and observed towards the prisoners. Silence begets mystery, and often generates fear. It is common knowledge that mobs take the law into their own hands by just such methods, as these, and we must.suppose these prisoners shared in that knowledge. Acts may be, and frequently are as menacing as *580words c&n be made. If these forty men, or the accredited leaders of them, had assured the prisoners, and convinced them, that no harm was intended them, then a confession freely made after such re-assurance would appear to be voluntary. The testimony falling very far short of this, it is the opinion of a majority of the court that the confessions made as above were improperly admitted.